DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20180032462 A).
Regarding claim 1, Lee teaches a latch assembly for a vehicle closure panel, comprising: a housing (110) having an interior sized for receipt of internal components of the latch assembly; a cover (120) attached to the housing to enclose at least a portion of said interior, the cover having a receptacle (123), for receiving a body (131) of a cable bushing, the receptacle oriented for receiving the body in a first direction along a first degree of freedom (figs. 2-3 show the direction the body is inserted) while the cover also inhibits movement of the body in a second direction along a second degree of freedom (the receptacle holds the body in the longitudinal direction; fig. 2), such that the first degree of freedom is transverse the second degree of freedom and the second degree of freedom is directed along a longitudinal axis (axis of 115); at least one release cable (117) configured for operable connection to at least one of the internal components (fig. 1), the at least one release cable having the longitudinal axis (axis of 117) such that one end of the release cable is connected to the body of the cable bushing (fig. 4); the body of the cable bushing (130) releasably attached to the cover once inserted in the first direction and having at least one opening (opening in 131) sized for receipt of the at least one release cable there through; and a retaining mechanism (138, 132, 123, 124) oriented transverse to the longitudinal axis for inhibiting disconnection of the body of the cable bushing from the cover in the second direction along the longitudinal axis (fig. 3); wherein the body is insertable and removeable from the receptacle along the first degree of freedom (figs. 2-3), such that once the body is received in the receptacle, the body is only configured for motion in the first direction when the retaining mechanism is disengaged from the body (figs. 2-3 show that the retaining mechanism holds the body in the first direction as shown in figure 2 until it is disengaged then permitted to move in the first direction as shown in figure 3).  
Regarding claim 2, Lee teaches the latch assembly of claim 1, wherein the retaining mechanism comprises a slot (125) and a pin (138) configured for engagement into and out of the slot.  
Regarding claim 3, Lee teaches the latch assembly of claim 1, wherein the slot (125) is positioned on the cover (fig. 2) and the pin (138) is positioned on a body of the cable bushing (fig. 5).
Regarding claim 4, Lee teaches the latch assembly of claim 1, wherein the release cable (117) is coupled indirectly to a pivotal latch member (not shown; para 0022) by a lever (112) as said one of the internal components.
Regarding claim 5, Lee teaches the latch assembly of claim 1, wherein the release cable (117) is coupled indirectly to a pivotal latch member (not shown; para. 0022) by a pawl (112) as said one of the internal components.
Regarding claim 6, Lee teaches the latch assembly of claim 1, wherein the cover includes a first abutment surface (123) of the receptacle positioned opposite to a second mating abutment surface (138) on the body of the cable bushing (131), such that when the body is received within the receptacle  the first abutment surface is engaged with the second mating abutment surface (fig. 4) in order to inhibit movement of the body in the first direction when the retaining mechanism is engaged with the body (fig. 2), wherein a length of a contact surface between the first abutment surface and the second mating abutment surface is said oriented transverse to the longitudinal axis (figs. 3, 5).
Regarding claim 7, Lee teaches the latch assembly of claim 1, further comprising a coupling mechanism (138, 125) including a tab (138) and slot (125) arrangement for releasably coupling a body of the cable bushing (131) in a receptacle of the cover, such that one of the tab or the slot is positioned on a resilient arm (135) for biasing the tab into engagement with the slot when positioned adjacent thereto.
Regarding claim 8, Lee teaches the latch assembly of claim 7, wherein engagement of the tab (138) with the slot (125) provides a lock mechanism to releasably lock the body in the receptacle (fig. 2- fig. 3).
Regarding claim 9, Lee teaches the latch assembly of claim 7, wherein the body has a recess (136) to facilitate movement of the resilient arm during operation of the coupling mechanism.
Regarding claim 10, Kim teaches the latch assembly of claim 7, wherein the slot (125) is positioned on the cover and the tab (138) is positioned on the body of the cable bushing.
Regarding claim 11, Lee teaches a latch assembly for a vehicle closure panel, comprising: a housing (110) having an interior sized for receipt of internal components of the latch assembly; a cover (120) attached to the housing to enclose at least a portion of said interior, the cover having a receptacle (123), for receiving a body (130) of a cable bushing, the receptacle oriented for receiving the body in a first direction along a first degree of freedom while also inhibiting movement of the body in a second direction along a second degree of freedom, such that the first degree of freedom is transverse to the second degree of freedom and the second degree of freedom is directed along a longitudinal axis; at least one release cable (117) configured for operable connection to at least one of the internal components (112), the at least one release cable having a longitudinal axis (axis of 117) such that one end of the release cable is connected to the body of the cable bushing (fig. 2); the body of the cable bushing (131) releasably attached to the cover (figs 2-3) once inserted along a first degree of freedom and having at least one opening sized for receipt of the at least one release cable therethrough; and a coupling mechanism (125, 138) including a tab (138) and slot (125) arrangement for releasably coupling the body (131) of the cable bushing in a receptacle (123) of the cover, such that one of the tab (138) or the slot (125) is positioned on a resilient arm (135) for biasing the tab (138) into engagement with the slot (125) when positioned adjacent thereto, such that the coupling mechanism inhibits movement of the body along the second degree of freedom; wherein the body is insertable and removable from the receptacle along the first degree of freedom (figs. 2-3), such that once the body is received in the receptacle, the body is only configured for motion in the first direction when the retaining mechanism is disengaged from the body (figs. 2-3 show that the retaining mechanism holds the body in the first direction as shown in figure 2 until it is disengaged then permitted to move in the first direction as shown in figure 3).  
Regarding claim 12, Lee teaches the latch assembly of claim 11, wherein the slot (125) is positioned on the cover (fig. 2) and the tab (138) is positioned on the body of the cable bushing (fig. 5).
Regarding claim 13, Lee teaches the latch assembly of claim 11, wherein engagement of the tab (138) with the slot (125) provides a lock mechanism to releasably lock the body in the receptacle. 
Regarding claim 14, Lee teaches the latch assembly of claim 11, wherein the body has a recess (136) to facilitate movement of the resilient arm (135) during operation of the coupling mechanism.
Regarding claim 15, Lee teaches the latch assembly of claim 11, wherein the slot (125) is positioned on the cover (120) and the tab (138) is positioned on the body of the cable bushing.
Regarding claim 16, Lee teaches the latch assembly of claim 11, further comprising a retaining mechanism (138, 125) oriented transverse to the longitudinal axis (138 is oriented transverse to the longitudinal axis) for inhibiting disconnection of the cable bushing from the cover in a direction along the longitudinal axis (figs. 2-3).
Regarding claim 17, Lee teaches the latch assembly of claim 16, wherein the retaining mechanism comprises a slot (125) and a pin (138) configured for engagement into and out of the slot.
Regarding claim 18, Kim teaches the latch assembly of claim 16, wherein the slot (125) is positioned on the cover (120) and the pin (138) is positioned on a body (131) of the cable bushing.
Regarding claim 19, Lee teaches the latch assembly of claim 11, wherein the release cable (117) is coupled indirectly to a pivotal latch member (not shown; para. 0022) by a lever (112) as said one of the internal components.
Regarding claim 20, Lee teaches the latch assembly of claim 1, wherein the cover includes a first abutment surface (123) of the receptacle positioned opposite to a second mating abutment surface (138) on the body of the cable bushing (131), such that when the body is received within the receptacle  the first abutment surface is engaged with the second mating abutment surface (fig. 4) in order to inhibit movement of the body in the first direction when the retaining mechanism is engaged with the body (fig. 2), wherein a length of a contact surface between the first abutment surface and the second mating abutment surface is said oriented transverse to the longitudinal axis (figs. 3, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180032462 A) in view of Schmitz (DE 102013206889 A1).  
Regarding claim 21, Lee teaches the latch of claim 1, however does not teach wherein the cable bushing and the cover include a sealed interface configured to inhibit an ingress of water into the interior.  
Schmitz teaches a similar latch and cable system wherein the cable bushing (4) and the cover (22) include a sealed interface (26 and 27) to inhibit an ingress of water into the interior.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Schmitz to incorporate seals between the cover and the cable bushing.  Providing seals prevents the ingress of water into the latch which will prevent corrosion and eventual failure of the latch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 22, Lee teaches the latch of claim 1, however does not teach wherein the latch includes one or more seal members at an interface between the cover and the cable bushing, the one or more seal members to inhibit an ingress of water into the interior.  
Schmitz teaches a similar latch and cable system wherein the latch includes one or more seal members (26 and 27) at an interface between the cover (22) and the cable bushing (4), the one or more seal members to inhibit an ingress of water into the interior.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Schmitz to incorporate seals between the cover and the cable bushing.  Providing seals prevents the ingress of water into the latch which will prevent corrosion and eventual failure of the latch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
8.         Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
The applicant asserts that the amendments to the independent claims specify that the body of the cable bushing is inhibited from moving in the second direction once in the receptacle.  The newly added claim amendments do not specify this limitation.  The examiner suggests incorporating the language wherein the cable bushing is restricted from moving in the second direction when the body is in the receptacle.  
In addition, the applicant states that the retaining mechanism of Lee does not inhibit movement in the direction of the cable.  While the retaining mechanism of Lee allows for adjustment, it does inhibit movement in this direction even if it does not prevent any movement in the direction of the cable.  The examiner suggests specifying that the retaining mechanism prevents any movement in the direction of the cable if the applicant is intending for this claim limitation.  

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                                                                                                                                                                                                                                 /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675